                                                                               FILED
                                                                      2020 Feb-05 AM 09:23
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA

                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA


                              )
UNITED STATES OF AMERICA, and )
the JEFFERSON COUNTY BOARD )
OF HEALTH,                    )
                              )
                              )
           Plaintiffs,        )
                              ) Civil Action No. 2:19-cv-00240-AKK
                              )
      v.                      )
                              )
DRUMMOND COMPANY, INC.        )
d/b/a ABC COKE                )
                              )
           Defendant.         )




             JEFFERSON COUNTY BOARD OF HEALTH’S
          JOINDER IN THE UNITED STATES’ CONDITIONAL
        NON-OPPOSITION TO GASP’S MOTION TO INTERVENE



      PLEASE TAKE NOTICE that Plaintiff Jefferson County Board of Health

joins in the United States’ Conditional Non-Opposition to Gasp’s Motion to

Intervene (Doc. 13) for the reasons stated therein.




                                          1
                         Respectfully Submitted,

                          /s/ Wade C. Merritt
                         DAVID S. MAXEY (Ala. Bar No. ASB-5361-X83D)
                         WADE C. MERRITT (Ala. Bar No. ASB-9485-A49M)
                         Attorneys for the Jefferson County Board of Health


OF COUNSEL:

SPAIN & GILLON, LLC
505 20th Street North
Suite 1200
Birmingham, AL 35203
(205) 328-4100
DMaxey@Spain-Gillon.com
WMerritt@Spain-Gillon.com


                        CERTIFICATE OF SERVICE

      I hereby certify that on the 5th day of February, 2020, the foregoing Motion
was filed with the Clerk of the Court using the CM/ECF system which will send
notice of such filing to counsel of record for all parties as listed below:

For Co-Plaintiff United States of America:
Andrew Ingersoll, andrew.ingersoll@usdoj.gov
Robert W. Caplan, caplan.robert@epa.gov

For Defendant Drummond Company, Inc.:
Richard E. Davis, Rdavis@starneslaw.com
Robert B. McKinstry, Bobby@robertbmckinstryjr.com

For Gasp:
Sarah Stokes, sstokes@selcal.org
Barry Brock, bbrock@selcal.org


                                               /s/ Wade C. Merritt
                                            Of Counsel
                                        2
